Lewis, J.
1. On the trial of a claim case involving title to personal property levied on under a fi. fa., when the claimant has given a forthcoming bond for the property actually seized by the officer executing the fi. fa., it is not error for the judge to refuse to dismiss the levy on the ground that the entry thereof on the fi. fa. does not sufficiently describe the property. Cohen v. Broughton, 54 Ga. 296; Crine v. Tifts & Co., 66 Ga. 644.
2. The verdict was not without evidence to support it.

Judgment affirmed.


All the Justices concurring.

Levy and claim. Before Judge Smith. Montgomery superior court. November term, 1898.
J B. Qeiger, for plaintiff in error. E. D. Graham, contra.